Exhibit 10.1

 

Waiver of Class A Preemptive Rights Holders

 

and

 

Option to Purchase Class C Preferred Units

 

June 6, 2017

 

Waiver

 

Each of the undersigned, in its capacity as a Class A Preemptive Rights Holder
(as such term is defined in the Third Amended and Restated Agreement of Limited
Partnership of NGL Energy Partners LP (the “Partnership”), dated as of
June 24, 2016 (the “Partnership Agreement”)), hereby waives any preemptive
rights it may hold pursuant to Section 5.12(g) of the Partnership Agreement and
Section 6 of the 2016 Warrants (as defined in the Partnership Agreement), in
each case, with respect to, and consents to the amendment and restatement of the
Partnership Agreement in connection with, the Partnership’s proposed registered
public offering and sale (the “Class B Preferred Units Offering”) of an
undetermined number of Class B Fixed-to-Floating Rate Cumulative Redeemable
Perpetual Preferred Units (“Class B Preferred Units”) representing limited
partner interests of the Partnership (and any common units representing limited
partner interests of the Partnership issuable upon conversion of any Class B
Preferred Units), with such rights, preferences, privileges and powers as
described in the preliminary prospectus supplement relating to the Class B
Preferred Units, as filed with the United States Securities and Exchange
Commission (the “SEC”) on June 6, 2017 pursuant to Rule 424(b) of the rules and
regulations promulgated under the Securities Act of 1933, as amended, and the
Partnership’s term sheet relating to the Class B Preferred Units filed with the
SEC as a free writing prospectus; provided, however, that this waiver shall be
null and void ab initio in the event that either (i) the Class B Preferred Units
are issued with an initial yield (based on the public offering price per Class B
Preferred Unit and the applicable distribution rate in respect thereof) greater
than 9.5% or (ii) the closing of the Class B Preferred Units Offering fails to
occur prior to June 20, 2017.

 

Option

 

In connection with each closing (an “Offering Closing”) of the Class B Preferred
Units Offering, the Partnership hereby grants to the Option Holders (as defined
below) an option to purchase up to a number of Class C Preferred Units (as
defined below) equal to 41.6777% of the number of Class B Preferred Units issued
and sold at such Offering Closing.  Each such option relating to an Offering
Closing shall be exercisable once (and not more than once) by providing written
notice to the Partnership not more than 10 business days after the date of such
Offering Closing.  If exercised, each such option shall be settled on a date to
be agreed upon with the Partnership, which shall not be less than 10 business
days nor more than 15 business days after the date of exercise.  The price to be
paid per Class C Preferred Unit issued and sold pursuant to each such option
shall be equal to the public offering price per Class B Preferred Unit in the
Class B Preferred Units Offering.  As used herein (i) the term “Option Holders”
means Highstar NGL Prism/IV-A Interco LLC, Highstar NGL Main Interco LLC, NGL
CIV A, LLC and NGL Prism/IV-A Blocker LLC (the “Highstar Entities”) and each
entity or account managed, advised

 

--------------------------------------------------------------------------------


 

or sub-advised, directly or indirectly by the Highstar Entities and (ii) the
term “Class C Preferred Units” means a new separate class of preferred limited
partner interests in the Partnership constituting a separate class of equity
interests with designations, preferences, rights and powers substantially
similar to those of the Class B Preferred Units.  For purposes of each such
option, the entities comprising the Option Holders shall act as a single entity,
and each exercise of each such option shall be made pursuant to not more than
one written notice provided by or on behalf of the Option Holders.

 

IN WITNESS WHEREOF, each of the undersigned have executed this instrument,
effective as of the date first above written.

 

 

HIGHSTAR NGL PRISM/IV-A INTERCO LLC

 

 

 

 

By: Highstar Capital GP IV, L.P.,

 

       its managing member

 

 

 

By: Highstar Capital GP IV, LLC,

 

       its general partner

 

 

 

 

 

By:

/s/ Jared Parker

 

Name:

Jared Parker

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Jared Parker

 

Name:

Jared Parker

 

Title:

Authorized Signatory

 

Waiver and Option

 

--------------------------------------------------------------------------------


 

 

HIGHSTAR NGL MAIN INTERCO LLC

 

 

 

By: Highstar Capital GP IV, L.P.,

 

       its manager

 

 

 

 

By: Highstar Capital GP IV, LLC,

 

       its general partner

 

 

 

 

 

 

 

By:

/s/ Jared Parker

 

Name:

Jared Parker

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Jared Parker

 

Name:

Jared Parker

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

NGL CIV A, LLC

 

 

 

By: Highstar Capital NGL Co-Invest Manager LLC,

 

       its managing member

 

 

 

By: Highstar Capital GP IV, L.P.,

 

       its managing member

 

 

 

 

By: Highstar Capital GP IV, LLC,

 

       its general partner

 

 

 

 

 

 

 

By:

/s/ Jared Parker

 

Name:

Jared Parker

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Jared Parker

 

Name:

Jared Parker

 

Title:

Authorized Signatory

 

Waiver and Option

 

--------------------------------------------------------------------------------


 

 

NGL PRISM/IV-A BLOCKER, LLC

 

 

 

By: Highstar Capital GP IV, L.P.,

 

       its managing member

 

 

 

By: Highstar Capital GP IV, LLC,

 

       its general partner

 

 

 

 

 

 

 

By:

/s/ Jared Parker

 

Name:

Jared Parker

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Jared Parker

 

Name:

Jared Parker

 

Title:

Authorized Signatory

 

Waiver and Option

 

--------------------------------------------------------------------------------


 

 

NGL ENERGY PARTNERS LP

 

 

 

 

By:

NGL Energy Holdings LLC,

 

 

its general partner

 

 

 

 

By

/s/ Robert W. Karlovich III

 

 

Name:

Robert W. Karlovich III

 

 

Title:

Executive Vice President and Chief Financial Officer

 

Waiver and Option

 

--------------------------------------------------------------------------------